Citation Nr: 1421457	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue and night sweats.

2.  Entitlement to an increased rating for headaches, mixed in type, stress and vascular (migraine), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to August 1983, April 1984 to May 1996, and January 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision reopened a claim for service connection for fatigue and night sweats, denied the reopened claim, and denied an increased rating for migraines.   

The Veteran also disagreed with the RO's denial of service connection for posttraumatic stress disorder (PTSD).  In October 2009, the RO granted service connection for "anxiety disorder claimed as posttraumatic stress disorder."  This is considered a complete grant of the claim. 

The issue of entitlement to an increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has fatigue as a manifestation of the service connected psychiatric disability. 


CONCLUSIONS OF LAW

The criteria for service connection for fatigue have been met. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for fatigue and night sweats was originally denied by way of a July 1997 rating decision.  Subsequent to that decision, the provisions of 38 U.S.C.A. § 1117(a) were amended to provide presumptive service connection for certain Persian Gulf veterans who develop chronic multisymptom illness (such as chronic fatigue syndrome).  Pub.L. 107-103, Titled II, §§ 303(a), (b)(1), (d)(1 (Dec. 27, 2001) (codified at 38 U.S.C.A. § 1117(a)(2)(B) (West Supp. 2013)).  This new presumption created a new basis of entitlement, requiring that the claim be adjudicated without requiring the submission of new and material evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(1).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome,  fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a  medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) 

The Veteran served in Southwest Asia from December 1990 to May 1991.  Service treatment records contain no reports of fatigue or night sweats.

The post service medical records record the Veteran's complaints of fatigue in May 2004 and July 2007, but contain few if any objective findings.  The July 2007 examiner who assessed the Veteran with fatigue noted that the Veteran drank excessive amounts of caffeine and smoked.  The examiner discussed with the Veteran how these behaviors could impact sleep and energy levels. 

The Veteran's spouse submitted an April 2009 statement in which she stated that the Veteran battled with headaches and medications.  She believed that they may "have a little to do with" the Veteran being tired a lot.    
  
The Veteran underwent a VA examination in January 2009.  The examiner reviewed the claims file in conjunction with the examination.  He noted the post service treatment records of February 2004 and July 2007 (in which the reported fatigue).  After examining the Veteran, the examiner stated that the Veteran did not have chronic fatigue syndrome.  He also did not have any undiagnosed conditions.  The examiner opined; however, that the Veteran's fatigue stemmed from his anxiety disorder and poor sleep hygiene (interrupted sleep).

The examiner's opinion serves to establish that the claimed fatigue and night sweats are part of the service connected psychiatric disability.  As such, service connection is warranted.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for chronic fatigue and night sweats is granted.


REMAND

Headaches

The Veteran's most recent VA examination took place more than five years ago (January 2009).  In his April 2009 notice of disagreement, the Veteran stated that his headaches had gotten worse.  He is entitled to a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his headache disorder.  It is imperative that the examiner review the claims file in connection with the examination.  
   
(a) The examiner should opine whether the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
 
(b) The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  If the claim on appeal is not fully granted, issue a supplemental statement of the case; before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


